Exhibit 1.1 UNDERWRITING AGREEMENT among PETROBRAS GLOBAL FINANCE B.V., PETRÓLEO BRASILEIRO S.A. – PETROBRAS And BB Securities Ltd. Citigroup Global Markets Inc. HSBC Securities (USA) Inc. Itau BBA USA Securities, Inc. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated MORGAN STANLEY & CO. LLC MITSUBISHI UFJ SECURITIES (USA), INC. Standard Chartered Bank relating to PETROBRAS GLOBAL FINANCE B.V.’s U.S.$1,250,000,000 2.00% Global Notes Due 2016 U.S.$2,000,000,000 3.00% Global Notes Due 2019 U.S.$3,500,000,000 4.375% Global Notes Due 2023 U.S.$1,750,000,000 % Global Notes Due 2043 U.S.$1,000,000,000 Floating Rate Global Notes Due 2016 U.S.$1,500,000,000 Floating Rate Global Notes Due 2019 May 13, 2013 TABLE OF CONTENTS Page SECTION 1. Representations and Warranties. 4 SECTION 2. Purchase and Sale. 18 SECTION 3. Delivery and Payment. 18 SECTION 4. Offering by Underwriters. 19 SECTION 5. Covenants. 19 SECTION 6. Conditions to the Obligations of the Underwriters. 24 SECTION 7. Reimbursement of Expenses. 29 SECTION 8. Indemnification and Contribution. 29 SECTION 9. Termination. 32 SECTION 10. Representations, Covenants and Indemnities to Survive. 32 SECTION 11. Notices. 33 SECTION 12. Successors. 33 SECTION 13. Jurisdiction. 34 SECTION 14. Governing Law. 34 SECTION 15. Currency. 34 SECTION 16. Waiver of Immunity. 34 SECTION 17. Waiver of Right to Trial by Jury 35 SECTION 18. Counterparts. 35 SECTION 19. Entire Agreement. 35 SECTION 20. Headings. 35 SECTION 21. No Fiduciary Relationship. 35 TABLE OF CONTENTS PETROBRAS GLOBAL FINANCE B.V. U.S.$1,250,000,000 2.00% Global Notes Due 2016 U.S.$2,000,000,000 3.00% Global Notes Due 2019 U.S.$3,500,000,000 4.375% Global Notes Due 2023 U.S.$1,750,000,000 % Global Notes Due 2043 U.S.$1,000,000,000 Floating Rate Global Notes Due 2016 U.S.$1,500,000,000 Floating Rate Global Notes Due 2019 Underwriting Agreement May 13, 2013 BB Securities Ltd. 4th Floor, Pinners Hall 105-108 Old Broad Street EC2N 1ER, London United Kingdom Merrill Lynch, Pierce, Fenner & Smith Incorporated One Bryant Park New York, New York 10036 United States of America Citigroup Global Markets Inc. 390 Greenwich Street New York, New York 10013 United States of America HSBC Securities (USA) Inc. 452 Fifth Avenue New York, New York 10018 United States of America Itau BBA USA Securities, Inc. 767 5th Avenue, 50th Floor New York, New York 10153 United States of America J.P. Morgan Securities LLC 383 Madison Avenue TABLE OF CONTENTS New York, New York 10179 United States of America Morgan Stanley & Co. LLC 1585 Broadway New York, New York 10036 United States of America Mitsubishi UFJ Securities (USA), Inc. 1633 Broadway, 29th Floor New York, New York 10019-6708 United States of America Standard Chartered Bank One Basinghall Avenue London EC2V 5DD United Kingdom Ladies and Gentlemen: Petrobras Global Finance B.V., incorporated under the laws of The Netherlands as a private company with limited liability (“ PGF ”) and an indirect wholly-owned subsidiary of Petróleo Brasileiro S.A. – Petrobras, a sociedade de economia mista (“ Petrobras ”, each of Petrobras and PGF a “ Company ” and, collectively, the “ Companies ”) organized and existing under the laws of the Federative Republic of Brazil (“ Brazil ”), proposes to issue and sell to BB Securities Ltd., Citigroup Global Markets Inc., HSBC Securities (USA) Inc., Itau BBA USA Securities, Inc., J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley & Co. LLC, Mitsubishi UFJ Securities (USA), Inc. and Standard Chartered Bank (each, an “ Underwriter ” and collectively, the “ Underwriters ”) U.S.$1,250,000,000 aggregate principal amount of its 2.00% Global Notes Due 2016 (the “ Series 1 Notes ”), U.S.$2,000,000,000 aggregate principal amount of its 3.00% Global Notes Due 2019 (the “ Series 2 Notes ”), U.S.$3,500,000,000 aggregate principal amount of its 4.375% Global Notes Due 2023 (the “ Series 3 Notes ”), U.S.$1,750,000,000 aggregate principal amount of its % Global Notes Due 2043 (the “ Series 4 Notes ”), U.S.$1,000,000,000 aggregate principal amount of its Floating Rate Global Notes Due 2016 (the “ Series 5 Notes ”) and U.S.$1,500,000,000 aggregate principal amount of its Floating Rate Global Notes Due 2019 (the “ Series 6 Notes ” and, together with the Series 1 Notes, the Series 2 Notes, the Series 3 Notes, the Series 4 Notes and the Series 5 Notes, the “ Notes ”). The Series 1 Notes are to be issued under the indenture dated as of August 29, 2012 (the “ Original Indenture ”) between PGF and The Bank of New York Mellon, as trustee (the “ Trustee ”), as supplemented by a Fourth Supplemental Indenture (the “ Fourth Supplemental Indenture ” and together with the Original Indenture, the “ Series 1 Indenture ”) to be dated the Closing Date (as defined herein) between PGF and the Trustee. The Series 2 Notes are to be issued under the Original Indenture, as supplemented by a Fifth Supplemental Indenture (the “ Fifth Supplemental Indenture ” and together with the Original Indenture, the “ Series 2 Indenture ”). The Series 3 Notes are to be issued under the Original Indenture, as supplemented by a Sixth Supplemental Indenture (the “ Sixth Supplemental Indenture ” and together with the Original Indenture, the “ Series 3 Indenture ”). The Series 4 Notes are to be issued under the Original Indenture, as supplemented by a Seventh Supplemental Indenture (the “ Seventh Supplemental Indenture ” and together with the Original Indenture, the “ Series 4 Indenture ”). The Series 5 Notes are to be issued under the Original Indenture, as supplemented by an Eighth Supplemental Indenture (the “ Eighth Supplemental Indenture ” and together with the Original Indenture, the “ Series 5 Indenture ”). The Series 6 Notes are to be issued under the Original Indenture, as supplemented by a Ninth Supplemental Indenture (the “ Ninth Supplemental Indenture ” and together with the Original Indenture, the “ Series 6 Indenture ”). The Series 1 Indenture, the Series 2 Indenture, the Series 3 Indenture, the Series 4 Indenture, the Series 5 Indenture and the Series 6 Indenture are collectively referred to herein as the “ Indenture ”. The Series 1 Notes will be unconditionally and irrevocably guaranteed by Petrobras pursuant to a guaranty to be dated the Closing Date (the “ Series 1 Guaranty ”). The Series 2 Notes will be unconditionally and irrevocably guaranteed by Petrobras pursuant to a guaranty to be dated the Closing Date (the “ Series 2 Guaranty ”). The Series 3 Notes will be unconditionally and irrevocably guaranteed by Petrobras pursuant to a guaranty to be dated the Closing Date (the “ Series 3 Guaranty ”). The Series 4 Notes will be unconditionally and irrevocably guaranteed by Petrobras pursuant to a guaranty to be dated the Closing Date (the “ Series 4 Guaranty ”). The Series 5 Notes will be unconditionally and irrevocably guaranteed by Petrobras pursuant to a guaranty to be dated the Closing Date (the “ Series 5 Guaranty ”). The Series 6 Notes will be unconditionally and irrevocably guaranteed by Petrobras pursuant to a guaranty to be dated the Closing Date (the “ Series 6 Guaranty ”). The Series 1 Guaranty, the Series 2 Guaranty, the Series 3 Guaranty, the Series 4 Guaranty, the Series 5 Guaranty and the Series 6 Guaranty are collectively referred to herein as the “ Guaranties ”. The Notes to be issued by PGF will be evidenced initially by one or more Registered Global Notes (each a “ Global Note ”) representing the Notes sold or resold pursuant to a registration statement on Form F-3 under the Securities Act of 1933, as amended (the “ Securities Act ”), dated August 29, 2012, filed with the Securities and Exchange Commission (the “ Commission ”) (File No. 333-183618-02) covering the registration of one or more series of notes, including the Notes, under the Securities Act and including the related base prospectus in the Form F-3 dated August 29, 2012 at the time such registration statement became effective (the “ Base Prospectus ”). 2 TABLE OF CONTENTS Except where the context otherwise requires, “ Registration Statement ,” as used herein, means the registration statement, as amended at the time of such registration statement’s effectiveness for purposes of Section 11 of the Securities Act, as such section applies to the respective Underwriters (the “ Effective Time ”), including (i) all documents filed as a part thereof or incorporated or deemed incorporated by reference therein and (ii) any information contained or incorporated by reference in a prospectus filed with the Commission pursuant to Rule 424(b) under the Securities Act, to the extent such information is deemed, pursuant to Rule 430B or Rule 430C under the Securities Act, to be part of the Registration Statement at the Effective Time. The Companies have furnished to you, for use by the Underwriters and by dealers in connection with the offering of the Notes, copies of one or more “preliminary prospectus supplements” relating to the Notes. Except where the context otherwise requires, “ Pre-Pricing Prospectus ,” as used herein, means each such preliminary prospectus supplement, in the form so furnished, as may be amended or supplemented, including the Base Prospectus, and the documents incorporated by reference therein. 3 TABLE OF CONTENTS Except where the context otherwise requires, “ Prospectus Supplement ,” as used herein, means the final prospectus supplement relating to the Notes (including all documents incorporated by reference therein), to be filed by the Companies with the Commission pursuant to Rule 424(b) under the Securities Act on or before the second business day after the date hereof (or such earlier time as may be required under the Securities Act), in the form furnished by the Companies to you for use by the Underwriters and by dealers in connection with the offering of the Notes. Except where the context otherwise requires, (i) “ Final Offering Document ,” as used herein, means the Prospectus Supplement together with the Base Prospectus attached to or used with the Prospectus Supplement, (ii) “ Permitted Free Writing Prospectuses ,” as used herein, means the documents listed on Schedule A attached hereto and the “road show” (as defined in Rule 433 under the Securities Act), listed on Schedule A attached hereto related to the offering of the Notes contemplated hereby (the “ Road Show ”) and (iii) “ Disclosure Package ,” as used herein, means any Pre-Pricing Prospectus (including all documents incorporated by reference therein) together with any combination of one or more of the Permitted Free Writing Prospectuses. Any reference herein to the Registration Statement, any Base Prospectus, any Pre-Pricing Prospectus, the Prospectus Supplement, the Prospectus or any Permitted Free Writing Prospectuses shall be deemed to refer to and include the documents, if any, incorporated by reference, or deemed to be incorporated by reference, therein (the “ Incorporated Documents ”), including, unless the context otherwise requires, the documents, if any, filed as exhibits to such Incorporated Documents. Any reference herein to the terms “ amend ,” “ amendment ” or “ supplement ” with respect to the Registration Statement, any Base Prospectus, any Pre-Pricing Prospectus, the Prospectus Supplement, the Prospectus or any Permitted Free Writing Prospectus shall be deemed to refer to and include the filing of any document under the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder (collectively, the “ Exchange Act ”) on or after the initial effective date of the Registration Statement, or the date of such Base Prospectus, such Pre-Pricing Prospectus, the Prospectus Supplement, the Prospectus or such Permitted Free Writing Prospectuses, as the case may be, and deemed to be incorporated by reference. Terms not otherwise defined herein are used as defined in the Indenture. SECTION 1. Representations and Warranties. Each of the Companies jointly and severally represents and warrants to the Underwriters as set forth below: (a) The Companies and the transactions contemplated in this Underwriting Agreement in connection with the offer and sale of the Notes meet the requirements set forth in Form F-3 under the Securities Act for use of the Registration Statement in connection with the offering of the Notes that are the subject of this Underwriting Agreement. (b) The transactions contemplated in this Underwriting Agreement in connection with the offer and sale of the Notes do not violate any previous issuances of securities by Petrobras or any of its subsidiaries. 4 TABLE OF CONTENTS (c) The Registration Statement complied at the Effective Time and complies as of the date hereof in all material respects, with the requirements of the Securities Act; the conditions to the use of Form F-3 in connection with the offering and sale of the Notes as contemplated hereby have been satisfied; the Registration Statement meets, and the offering and sale of the Notes as contemplated hereby complies with, the requirements of Rule 415 under the Securities Act including, without limitation, Rule 415(a)(5); the Registration Statement did not, as of the Effective Time, contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; each Pre-Pricing Prospectus complied, at the time it was filed with the Commission, and complies as of the date hereof, in all material respects with the requirements of the Securities Act; at no time during the period that begins on the earlier of the date of such Pre-Pricing Prospectus and the date such Pre-Pricing Prospectus was filed with the Commission and ends at the Closing Date did or will any Pre-Pricing Prospectus, as then amended or supplemented, include an untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading, and at no time during such period did or will any Pre-Pricing Prospectus, as then amended or supplemented, together with any combination of one or more of the then issued Permitted Free Writing Prospectuses, if any, include an untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; the Final Offering Document will comply, as of the date that it is filed with the Commission, the date of the Prospectus Supplement and the Closing Date, in all material respects, with the requirements of the Securities Act (in the case of the Final Offering document, including, without limitation, Section 10(a) of the Securities Act); at no time during the period that begins on the earlier of the date of the Final Offering Document and the date the Final Offering Document is filed with the Commission and ends at the Closing Date did or will the Final Offering Document, as then amended or supplemented, include an untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; at no time during the period that begins on the date hereof and ends at the Closing Date did or will the Disclosure Package include an untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided, however, that the Companies make no representation or warranty with respect to any statement contained in the Registration Statement, any Pre-Pricing Prospectus, the Final Offering Document or any Permitted Free Writing Prospectus in reliance upon and in conformity with information concerning an Underwriter and furnished in writing by or on behalf of such Underwriter to the Companies expressly for use in the Registration Statement, such Pre-Pricing Prospectus, the Final Offering Document or such Permitted Free Writing Prospectus which shall consist solely of the 3 rd
